AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                         FILED IN THE
                                                                  for thH_                                U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                         KRYSTAL M.,                                                                May 03, 2019            FILED IN THE
                                                                                                                        U.S. DISTRICT COURT
                                                                                                                  EASTERN DISTRICT OF WASHINGTON



                                                                                                                  May 03, 2019
                                                                                                                       SEAN F. MCAVOY, CLERK




                                                                                                         SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-CV-03127-JTR
       COMMISSIONER OF SOCIAL SECURITY,                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 14, is GRANTED, IN PART.
u
              Defendant’s Motion for Summary Judgment, ECF No. 18, is DENIED.
              Judgment is entered for the Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                        JOHN T. RODGERS                                      on a motion for
      summary judgment.


Date: 5/3/2019                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          %\Deputy Clerk

                                                                            Tonia Ramirez
